      Case 3:19-cv-01630-MCR-EMT Document 20 Filed 01/25/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION


JAMAL MONTA HENRY,

       Plaintiff,

v.                                             CASE NO. 3:19cv1630/MCR/EMT

MARK S. INCH, et al.,

     Defendants.
_____________________________/

                                   ORDER

       The chief magistrate judge issued a Report and Recommendation on

December 2, 2020. ECF No. 18. The parties were furnished a copy of the Report

and Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). I have made a de novo determination of

all timely filed objections.

       Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.




Case No. 3:19cv1630/MCR/EMT
      Case 3:19-cv-01630-MCR-EMT Document 20 Filed 01/25/21 Page 2 of 2



                                                                             Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation, ECF No.

19, is adopted and incorporated by reference in this Order.

       2.     This case is DISMISSED without prejudice for Plaintiff’s failure to

comply with an order of the court and failure to keep the court apprised of his current

address.

       3.     The clerk is directed to close this case.

       DONE AND ORDERED this 19th day of January 2021.




                                          s/  M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:19cv1630/MCR/EMT
